COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:                                                              No. 08-18-00132-CV
                                                   §
 TEXAS DEPARTMENT OF                                          AN ORIGINAL PROCEEDING IN
 TRANSPORTATION,                                   §
                                                             PROHIBITION AND INJUNCTION
 RELATOR                                           §

                                                   §

                                         JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of prohibition against
the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso, Texas and concludes
that Relator’s petition for writ of prohibition should be conditionally granted. We therefore direct
the trial court to refrain from conducting any further proceedings or taking any further action in
cause number 2018DCV1823 until TxDOT’s appeal in our cause number 08-17-00047-CV is
finally concluded, in accordance with the opinion of this Court. The writ of prohibition will issue
only if the trial court fails to comply.

        It is further ordered that Relator’s petition for a writ of injunction against Genaro Flores
should be conditionally granted. We therefore order that Genaro Flores refrain from prosecuting
cause number 2018DCV1823 or seeking enforcement of the superseded judgment until TxDOT’s
appeal in our cause number 08-17-00047-CV is finally concluded. The writ of injunction will
issue only if Genaro Flores fails to act in accordance with this Court’s opinion.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2019.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.